DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, the apparatus in the reply filed on 25 May 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 77, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 77, Applicant recites the limitation “wherein the core has an X-ray attenuation coefficient greater than the 50 1/cm.” Firstly, Examiner notes that the article “the” prior to enumerating the attenuation coefficient creates confusion as it is suggestive that the “50 1/cm” refers back to a previous limitation. Secondly, the period after “cm” is improper. 
Finally, Examiner submits that the enumerating the X-ray attenuation coefficient is indefinite based on the instant specification as no specific standard for determining the coefficient is provided. Presuming that the coefficient is intended to comprise a “linear attenuation coefficient” (based on the recited units of 1/cm) – it is noted that the linear attenuation coefficient varies not only upon the material itself, but also the incident energy of the X-ray radiation (whereby the energies are understood to vary by several orders of magnitudes). For example, at 100keV lead will have a linear attenuation coefficient of 59.7 1/cm, whereas at 150keV lead will have a linear attenuation coefficient of only 20.8 1/cm. Examples of materials are provided, but given the limited nature of these examples they cannot be considered exhaustive or be used to concrete determine the standard for testing X-ray attenuation as a product of material thickness.
This is further confounded by the presence of Claim 80 which recites that the “core” is composed of “stainless-steel”. However, “stainless-steel” is recited in the specification (Par. 59) as being a material suitable for the jacket (not the core) and therefore presumed to have an X-ray attenuation coefficient of less than 50 1/cm.
Regarding Claim 79, the trademark MP35N is used in the claims, and specification, in a generic sense and is therefore indefinite. The specification is objected to under the same grounds.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 8, 11-14, 75, 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0121080 (“Cottone”) in view of U.S. Publication No. 2019/0160259 (“Cottone 2”) and U.S. Publication No. 2014/0039461 (“Anderson”).
Regarding Claims 1, 11-14, Cottone discloses a catheter (Abstract), comprising:
An elongate tubular shaft (see Fig. 14C) having a proximal end (see Fig. 14C), a distal end (not specifically shown, see generally Fig. 1B), a length (i.e. the extent between the proximal and distal ends), a longitudinal axis (i.e. a central axis which runs along the length), and a lumen (i.e. the interior of 1710) extending therethrough;
Wherein the tubular shaft includes a saddle portion (1720) having a proximal-facing leading edge (see the slanted edge – see 14C) disposed proximal of the distal end (see Fig. 14C), wherein the proximal facing leading edge is configured at an acute angle relative to the longitudinal axis (see Fig. 14C), the proximal-facing leading edge of the saddle including a plurality of notches (see at 1723 – Fig. 14B);
The tubular shaft further comprising a lubricious polymeric inner liner extending through the saddle (see Par. 73 – i.e. the inner surface of the tube can be lined with a polymer inner lining which has a smooth, lubricious surface) and a polymeric layer disposed about the saddle (see Par. 73 – i.e. the exterior surface of the tube… can be further encapsulated or covered with a polymeric jacket material).
Cottone fails to explicitly characterize the polymeric jacket layer as a “thin film”. To the extent that a “thin film” is held to have limiting, specific art-recognized thicknesses/compositions the following is presented.
Cottone 2 describes a related elongate tube (Fig. 1a) wherein the outer polymer jacket can comprise a wall thickness “between approximately 5 microns and approximately 10 microns” – i.e. 0.00019685” to 0.00393701” – whereby the lower cited range is found to be consistent with Applicant’s definition of a “thin film” (see Clm. 11 and 12). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the tube of Cottone to have a polymeric jacket which is composed of a “thin film” and specifically including dimensions less than 0.0005” +/- 0.0001”, as disclosed by Cottone 2, to thereby reduce the diameter of the jacket to a suitable thickness as identified by the prior art for minimizing diameter and improving flexibility.
	Cottone, as modified, discloses the invention substantially as claimed except that, explicitly, the thin film polymeric layer “extends through the notches to the lubricious liner in the saddle”. Specifically, while the notches are understood to be encapsulated by the jacket it is unclear whether this jacket is provided so as to extend though the notches in a manner similar to the way (in other embodiments) the jacket (1920) extends through gaps formed in the reinforcing structure (1910) in order to encapsulate within the notches itself. However, Anderson discloses a similar saddle (1006 – see also 402) wherein notches/holes (1010) through the saddle can be used such that polymer reflow of the outer layer/jacket can be provided to extend therethrough in order to “improve the integrity of the bond”. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to ensure that the polymeric jacket of the modified invention of Cottone is induced to extend through the notches to the lubricous liner, in order to provide for improved bonding between the structures, as disclosed by Anderson, thereby limiting delamination and separation of the layers.
	Regarding Claim 7, Cottone discloses a reinforcement layer (see the cut distal section of 1710), wherein the reinforcement layer is disposed between the inner liner and the thin film layer (Par. 73).
	Regarding Claim 8, Cottone discloses the reinforcement layer is metallic (Par. 15).
	Regarding Claim 75, Examiner submits that the saddle portion can be considered to include a distal-facing trailing edge (1710) having a plurality of notches (see generally at 1609) and wherein the thin film polymeric layer is connected to and extends from the distal-facing trailing edge (particularly as modified by Anderson – but see also generally Fig. 16C).
Regarding Claims 76, Cottone discloses a catheter (Abstract), comprising:
An elongate rod (1740) having a saddle member (1720) connected to a distal end of the rod (see at 1730), and an elongate tubular shaft (see Fig. 14C) extending from a distal end of the saddle member
Wherein the tubular shaft includes a saddle portion has a proximal-facing leading edge (see the slanted edge – see 14C) disposed proximal of the distal end (see Fig. 14C), wherein the proximal facing leading edge is configured at an acute angle relative to the longitudinal axis (see Fig. 14C), the proximal-facing leading edge of the saddle including a plurality of notches (see at 1723 – Fig. 14B);
The tubular shaft further comprising a lubricious polymeric inner liner extending through the saddle (see Par. 73 – i.e. the inner surface of the tube can be lined with a polymer inner lining which has a smooth, lubricious surface) and a polymeric layer disposed about the saddle (see Par. 73 – i.e. the exterior surface of the tube… can be further encapsulated or covered with a polymeric jacket material).
Cottone fails to explicitly characterize the polymeric jacket layer as a “thin film”. To the extent that a “thin film” is held to have limiting, specific art-recognized thicknesses/compositions the following is presented.
Cottone 2 describes a related elongate tube (Fig. 1a) wherein the outer polymer jacket can comprise a wall thickness “between approximately 5 microns and approximately 10 microns” – i.e. 0.00019685” to 0.00393701” – whereby the lower cited range is found to be consistent with Applicant’s definition of a “thin film” (see Clm. 11 and 12). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the tube of Cottone to have a polymeric jacket which is composed of a “thin film” and specifically including dimensions less than 0.0005” +/- 0.0001”, as disclosed by Cottone 2, to thereby reduce the diameter of the jacket to a suitable thickness as identified by the prior art for minimizing diameter and improving flexibility.
	Cottone, as modified, discloses the invention substantially as claimed except that, explicitly, the thin film polymeric layer “extends through the notches to the lubricious liner in the saddle”. Specifically, while the notches are understood to be encapsulated by the jacket it is unclear whether this jacket is provided so as to extend though the notches in a manner similar to the way (in other embodiments) the jacket (1920) extends through gaps formed in the reinforcing structure (1910) in order to encapsulate within the notches itself. However, Anderson discloses a similar saddle (1006 – see also 402) wherein notches/holes (1010) through the saddle can be used such that polymer reflow of the outer layer/jacket can be provided to extend therethrough in order to “improve the integrity of the bond”. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to ensure that the polymeric jacket of the modified invention of Cottone is induced to extend through the notches to the lubricous liner, in order to provide for improved bonding between the structures, as disclosed by Anderson, thereby limiting delamination and separation of the layers.

Claim(s) 77 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0121080 (“Cottone”) in view of U.S. Publication No. 2019/0160259 (“Cottone 2”) and U.S. Publication No. 2020/0155732 (“Rangwala”).
Regarding Claims 77 and 80, Cottone discloses a catheter (Abstract), comprising:
An elongate rod (1740) having a saddle member (1720) connected to a distal end of the rod (see at 1730), and an elongate tubular shaft (see Fig. 14C) extending from a distal end of the saddle member
Wherein the tubular shaft includes a saddle portion has a proximal-facing leading edge (see the slanted edge – see 14C) disposed proximal of the distal end (see Fig. 14C), wherein the proximal facing leading edge is configured at an acute angle relative to the longitudinal axis (see Fig. 14C), the proximal-facing leading edge of the saddle including a plurality of notches (see at 1723 – Fig. 14B);
The tubular shaft further comprising a lubricious polymeric inner liner extending through the saddle (see Par. 73 – i.e. the inner surface of the tube can be lined with a polymer inner lining which has a smooth, lubricious surface) and a polymeric layer disposed about the saddle (see Par. 73 – i.e. the exterior surface of the tube… can be further encapsulated or covered with a polymeric jacket material).
Cottone discloses that in some embodiments a reinforcement layer may comprise a coil (1810) in contrast to the configuration illustrated in Fig. 14C, whereby simple substitution of known equivalent reinforcement structures would have been obvious such that the saddle of Fig. 14C is paired with a coil disposed about the inner liner and within the jacket, the coil having a distal (not shown) and proximal end (see generally Fig. 15D).
Cottone fails to explicitly characterize the polymeric jacket layer as a “thin film”. To the extent that a “thin film” is held to have limiting, specific art-recognized thicknesses/compositions the following is presented.
Cottone 2 describes a related elongate tube (Fig. 1a) wherein the outer polymer jacket can comprise a wall thickness “between approximately 5 microns and approximately 10 microns” – i.e. 0.00019685” to 0.00393701” – whereby the lower cited range is found to be consistent with Applicant’s definition of a “thin film” (see Clm. 11 and 12). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the tube of Cottone to have a polymeric jacket which is composed of a “thin film” and specifically including dimensions less than 0.0005” +/- 0.0001”, as disclosed by Cottone 2, to thereby reduce the diameter of the jacket to a suitable thickness as identified by the prior art for minimizing diameter and improving flexibility.
	Cottone, as modified, discloses the invention substantially as claimed except that, the coil (1810) is formed of a “core and a jacket”, where the core is tantalum and the jacket is MP35N or stainless steel. However, Rangwala discloses a related tubular reinforcing structure (110) formed of a spiral wound coil, wherein the coil comprises a wire core formed of tantalum and jacketed with stainless steel (Par. 29) to allow for radiopaque visualization along with providing a sufficiently strong and flexible reinforcing structure, whereby adjacent turns/braids of the coil are welded together (Par. 43) along their length. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the reinforcing coil of the invention of Cottone to comprise a coil of wire welded along adjacent turns/braids and formed of tantalum core and a stainless-steel jacket, as disclosed by Rangwala, in order to provide a reinforcing coil that is sufficiently radiopaque to assist with fluoroscopic guidance while also maintaining an optimal strength and flexibility.
Claim(s) 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0121080 (“Cottone”) in view of U.S. Publication No. 2019/0160259 (“Cottone 2”) and U.S. Publication No. 2020/0155732 (“Rangwala”) as applied above, and further in view of U.S. Patent No. 5,628,787 (“Mayer”).
	Regarding Claim 79, Cottone, as modified, discloses the invention substantially as claimed except that the jacket comprises an alloy sold under MP35N™. However, Mayer discloses that in such tantalum core reinforcing wires it is known to use an alloy sold under MP35N™ for the jacket (Par. 27). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to select a jacket made of an alloy sold as MP35N™, as disclosed by Mayer, whereby the suitability for the material for the purpose is noted by the prior art and therefore obvious, see In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/07/2022